Case: 20-30554     Document: 00515935728         Page: 1     Date Filed: 07/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 13, 2021
                                  No. 20-30554                        Lyle W. Cayce
                                                                           Clerk

   Donna Mahl Rombach, on behalf of the minor child, D.A.R.;
   Estate of Gregory Rombach,

                                                           Plaintiffs—Appellants,

                                       versus

   Joe Culpepper, individually and in his official capacity as Chief of
   Police, City of Bogalusa, Louisiana; Scott Adams,
   individually and in his official capacity as Warden, Bogalusa City
   Jail; Wendy O’Quin Perrette, individually and in her official
   capacity as Mayor, City of Bogalusa; Unidentified Parties,
   individually and in their official capacities; Otis Taylor; Louis
   Clark; Lesley Knight; Lisa Erwin; Leonard Powell;
   Lashonda Payton; City of Bogalusa,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:16-CV-556


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30554       Document: 00515935728            Page: 2     Date Filed: 07/13/2021




                                       No. 20-30554


          This qualified immunity case arises from the death of a state custody
   inmate, Gregory Rombach, at the Bogalusa city jail.                The Plaintiffs,
   Rombach’s minor child and his estate, appeal the district court’s grant of
   qualified immunity, and summary judgment, to the Defendants. We affirm
   the district court’s dismissal of the Plaintiffs’ 42 U.S.C. § 1983 and municipal
   liability claims. We further affirm the dismissal of the Plaintiffs’ state law
   claims against the Defendants.
                                            I.
                                            A.
          In the early morning hours of July 6, 2015, Bogalusa Police
   Department (BPD) officers arrested Rombach for shoplifting from a Walmart
   in Bogalusa, Louisiana. He was transported to the city jail where officers
   learned that there was an outstanding arrest warrant for his failure to appear
   in an unrelated criminal matter. During booking, officers conducted a
   cursory medical assessment of Rombach. They discerned no visual signs of
   illness, drug withdrawal, or need for immediate medical attention. Rombach
   likewise reported no previous or current medical conditions, other than an
   allergy to penicillin, and he denied regularly using alcohol or drugs.
          That afternoon, Rombach appeared in the Bogalusa city court to
   respond to his existing charge for failure to appear in the unrelated criminal
   matter. The city court judge found Rombach in contempt and sentenced him
   to serve fifteen days in jail or pay a $250.00 fine. The judge also continued
   his arraignment for shoplifting until the following week.
          At some point on July 6, Rombach admitted to jail personnel that he
   was in withdrawal from heroin. In a declaration, Warden Scott Adams
   testified that a nearby hospital “routinely explained to the jail facility . . . that
   there is no real treatment of withdrawal symptoms and it is sufficient for the
   jail to observe the inmate in withdrawal and provide plenty of hydration,




                                            2
Case: 20-30554       Document: 00515935728            Page: 3    Date Filed: 07/13/2021




                                       No. 20-30554


   aspirin, and malox-type [sic] products to assist the inmate.” Officers Louis
   Clark and Lisa Erwin echoed Warden Adams’s withdrawal protocol: “The
   only thing we give them now is Emetrol, Imodium, and ibuprofen.”
          On the morning of July 9, Rombach was found dead in his jail cell. An
   autopsy attributed his cause of death to a perforated duodenal ulcer (i.e., a
   stomach ulcer). The coroner’s toxicology report indicated that Rombach
   tested positive for amphetamine, methamphetamine, and opiates. No foul
   play was suspected.
                                           B.
          Donna Rombach, on behalf of minor child D.A.R., and Rombach’s
   estate sued BPD Chief of Police Joe Culpepper, Warden Scott Adams, Mayor
   of Bogalusa Wendy O’Quin Perrette, an unnamed insurance company, and
   unknown John and Jane Does “employed with the Bogalusa Police
   Department and/or the City of Bogalusa and its jail” under 42 U.S.C. § 1983
   and Louisiana state law for alleged violations of Rombach’s right to adequate
   medical care. 1 They also sued Chief Culpepper, Warden Adams, and Mayor
   O’Quin Perrette in their official capacities for their failure to train the
   overseeing correctional officers.
          One day later, the Plaintiffs filed an amended complaint to correct
   dates alleged in the original complaint. Like the original complaint, the first
   amended complaint pinned the Defendants for alleged violations of federal
   and state law, both in their individual and official capacities.



          1
            Hereafter, the “Plaintiffs” include Donna Rombach, on behalf of D.A.R., and
   Rombach’s estate. The “Defendants” refer both to Chief Culpepper, Warden Adams, and
   Mayor O’Quin Perrette—the original parties—and the six correctional officers and the
   City of Bogalusa (“the City”), eventually named in the operative second amended
   complaint.




                                            3
Case: 20-30554        Document: 00515935728          Page: 4   Date Filed: 07/13/2021




                                      No. 20-30554


             Following two years of discovery, the initial Defendants moved for
   summary judgment, contending they were entitled to qualified immunity on
   the Plaintiffs’ individual capacity claims and that the official capacity claims
   failed as a matter of law. The same day, the Plaintiffs moved for leave to file
   a second amended complaint, seeking to substitute the unknown John and
   Jane Does with named BPD correctional officers.             The Plaintiffs then
   responded in opposition to the motion for summary judgment.
             The magistrate judge denied the Plaintiffs’ motion for leave to amend
   without prejudice, noting that it could be re-urged if the trial was continued
   by the district court. Shortly thereafter, the Plaintiffs filed a motion to
   continue. The district court granted a continuance, permitting Plaintiffs
   again to seek leave to file a second amended complaint to name the individual
   correctional officers.
             Given those rulings, the district court also denied the pending
   summary judgment motion without prejudice against the unnamed John and
   Jane Does. But the court granted summary judgment for Chief Culpepper,
   Warden Adams, and Mayor O’Quin Perrette and dismissed the Plaintiffs’
   § 1983 individual capacity claims and related state law claims against those
   parties with prejudice.      The court denied summary judgment without
   prejudice as to the Plaintiffs’ official capacity claims against Culpepper,
   Adams, and O’Quin Perrette, finding that these claims were essentially a
   municipal liability claim against the City under Monell v. Department of Social
   Services of City of New York, 436 U.S. 658 (1978), that depended on the
   liability of individual correctional officers who had not yet been named in the
   action.
             In due course, the Plaintiffs were granted leave to amend and filed
   their second amended complaint. As the operative pleading, the second
   amended complaint mirrored the first amended complaint, except that it




                                           4
Case: 20-30554     Document: 00515935728           Page: 5   Date Filed: 07/13/2021




                                    No. 20-30554


   replaced the unknown John and Jane Does with six BPD correctional
   officers—Otis Taylor, Louis Clark, Lisa Erwin, Lesley Knight, Leonard
   Powell, and Lashonda Payton—and added the City as a defendant.
          The Plaintiffs’ amended pleading prompted the Defendants to file a
   second motion for summary judgment.             There, they sought summary
   judgment of the Plaintiffs’ § 1983 individual capacity claims against the
   individual officers, the § 1983 official capacity claims against Culpepper,
   Adams, and O’Quin Perrette (i.e., the Monell claim against the City), the
   state law negligence claims alleged against the individual officers, and the
   state law respondeat superior claim against the City. The district court
   granted the Defendants’ motion, dismissing all remaining claims. The court
   found that (1) qualified immunity and state law immunity shielded the
   correctional officers from the Plaintiffs’ federal and state law individual
   capacity claims, and (2) the Plaintiffs failed to prove that Warden Adams’s
   drug withdrawal policy was deficient or that jail personnel violated
   Rombach’s constitutional rights, such that Plaintiffs’ Monell claim against
   the City lacked merit. The Plaintiffs appealed.
                                        II.
          Summary judgment is appropriate if “the movant shows that there is
   no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a). In applying this
   familiar rule, a court “inherently makes two separate findings.” Roque v.
   Harvel, 993 F.3d 325, 332 (5th Cir. 2021). First, the court determines
   “whether there are genuine fact disputes,” and then, “whether those fact
   disputes are material to the outcome of the case.” Id. (emphases added). The
   doctrine of qualified immunity “alters the usual summary judgment burden
   of proof.” Valderas v. City of Lubbock, 937 F.3d 384, 389 (5th Cir. 2019) (per
   curiam), cert. denied, 140 S. Ct. 454 (2019). Once the defense is properly




                                         5
Case: 20-30554         Document: 00515935728               Page: 6      Date Filed: 07/13/2021




                                          No. 20-30554


   invoked, the burden shifts to the plaintiff to rebut it. Vincent v. City of
   Sulphur, 805 F.3d 543, 547 (5th Cir. 2015). All facts and inferences are still
   construed in the light most favorable to the nonmovant. Poole v. City of
   Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).
           Because this appeal arises from a final judgment, we review the district
   court’s determinations regarding qualified immunity and summary judgment
   de novo, applying the “same standard as the district court.” Renfroe v.
   Parker, 974 F.3d 594, 599 (5th Cir. 2020) (citations omitted), cert. denied, No.
   20-1269, 2021 WL 1520838 (U.S. Apr. 19, 2021). 2 Even where we may
   depart from the district court’s reasoning, “[we] may affirm the district court
   on any grounds supported by the record and argued in the court below.”
   Williams v. Banks, 956 F.3d 808, 811 (5th Cir. 2020) (alteration in original)
   (citation omitted).
                                             III.
           The Plaintiffs challenge the district court’s entry of summary
   judgment on several grounds. First, we address whether the doctrine of
   qualified immunity shields the correctional officers from suit in their
   individual capacities. After, we transition to the Plaintiffs’ municipal liability
   claim against the City (i.e., the official capacity claims against Culpepper,
   Adams, and O’Quin Perrette). And we end our discussion by reviewing
   dismissal of the Plaintiffs’ state law claims. 3


           2
             Compare Renfroe, 974 F.3d at 599 (reviewing qualified immunity appeal from final
   judgment using “same standard as the district court” (citations omitted)), with Roque, 993
   F.3d at 332 (reviewing a qualified immunity interlocutory appeal for challenges to the
   materiality of the fact issues but lacking jurisdiction to review the genuineness of the fact
   issues), and Melton v. Phillips, 875 F.3d 256, 261 (5th Cir. 2017) (en banc) (same).
           3
             The Plaintiffs do not appear to challenge the district court’s conclusion that
   qualified immunity applies to Chief Culpepper, Warden Adams, and Mayor O’Quin
   Perrette in their individual capacities. To the extent that the Plaintiffs do not concede this




                                                 6
Case: 20-30554        Document: 00515935728              Page: 7       Date Filed: 07/13/2021




                                         No. 20-30554


                                            A.
           Qualified immunity protects government officials from civil liability if
   “their conduct does not violate clearly established statutory or constitutional
   rights of which a reasonable person would have known.” Pearson v. Callahan,
   555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
   (1982)). Its aim is to harmonize “the need to hold public officials accountable
   when they exercise power irresponsibly” with “the need to shield officials
   from harassment, distraction, and liability when they perform their duties
   reasonably.” Id. The defense “protects ‘all but the plainly incompetent or
   those who knowingly violate the law.’” Mullenix v. Luna, 577 U.S. 7, 11
   (2015) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
           Two inquiries ensure its aim. First, a plaintiff must show an actor
   violated a constitutional right; second, the plaintiff must prove that the
   violated right was clearly established at the time of the alleged misconduct.
   Pearson, 555 U.S. at 232; Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir.
   2019). “We can decide one question or both” in reviewing a judgment based
   on qualified immunity, Morrow, 917 F.3d at 874; in this case, we discuss both
   inquiries. 4




   issue, the district court properly granted summary judgment as to these claims based on
   qualified immunity. We see no evidence in the record sufficient to impute to the officials
   the knowledge that Rombach was exposed to a substantial risk of harm. See Gobert v.
   Caldwell, 463 F.3d 339, 345–46 (5th Cir. 2006).
           4
             Before Pearson, the Court in Saucier v. Katz, 533 U.S. 194, 201 (2001) mandated
   the two-step inquiry for resolving government officials’ qualified immunity claims. But see
   Pearson, 555 U.S. at 236 (“Although we now hold that the Saucier protocol should not be
   regarded as mandatory in all cases, we continue to recognize that it is often beneficial.”);
   see also Roque, 993 F.3d at 332 (“[W]e have repeatedly emphasized that there is value in
   addressing both questions ‘to develop robust case law on the scope of constitutional
   rights.’” (quoting Joseph v. Bartlett, 981 F.3d 319, 331 n.40 (5th Cir. 2020))).




                                                 7
Case: 20-30554        Document: 00515935728              Page: 8       Date Filed: 07/13/2021




                                         No. 20-30554


                                               1.
           First, we determine whether the Plaintiffs have shown facts that
   “make out a violation of a constitutional right.” Pearson, 555 U.S. at 232
   (citing Fed. R. Civ. P. 50, 56); see also Hope v. Pelzer, 536 U.S. 730, 736
   (2002). Under the Eighth Amendment, “[t]he unnecessary and wanton
   infliction of pain . . . constitutes cruel and unusual punishment[.]” Hope, 536
   U.S. at 737 (citation omitted). Inadequate inmate medical care may rise to
   an Eighth Amendment violation, but for it to do so, a prison official must act
   with “deliberate indifference” to the “serious medical needs of prisoners.”
   Estelle v. Gamble, 429 U.S. 97, 104 (1976). Since Estelle, the Supreme Court
   has clarified that a prison official “must both be aware of facts from which
   the inference could be drawn that a substantial risk of serious harm exists,”
   and the official “must also draw the inference.” Farmer v. Brennan, 511 U.S.
   825, 837 (1994); Petzold v. Rostollan, 946 F.3d 242, 249 (5th Cir. 2019). 5 Re-
   stated, a plaintiff must prove “objective exposure to a substantial risk of
   serious harm,” Gobert, 463 F.3d at 345,—that is, the existence of a serious
   medical need, id. at 349 n.30; the official’s subjective knowledge of his
   substantial risk, Farmer, 511 U.S. at 837; and the official “disregard[ed] that
   risk by failing to take reasonable measures to abate it.” Id.
           In this case, the district court found that “there is no evidence
   establishing that any particular jail employee defendant knew that Rombach



           5
              Because Farmer requires prison officials to have subjective knowledge of a
   prisoner’s substantial risk of serious harm, it follows that officials accused of deliberate
   indifference may rebut a plaintiff’s claim by showing that “they did not know of the
   underlying facts indicating a sufficiently substantial danger and that they were therefore
   unaware of a danger, or that they knew the underlying facts but believed (albeit unsoundly)
   that the risk to which the facts gave rise was insubstantial or nonexistent.” Farmer, 511
   U.S. at 844. “[P]rison officials who act reasonably cannot be found liable under the Cruel
   and Unusual Punishments Clause.” Id. at 845.




                                                8
Case: 20-30554         Document: 00515935728               Page: 9      Date Filed: 07/13/2021




                                          No. 20-30554


   may have been suffering from acute heroin withdrawal symptoms—much
   less the perforated ulcer that caused his death.” The court continued: “Nor
   is there any evidence that any particular jail employee defendant drew the
   inference that Rombach had a serious medical need.” Those findings are
   supported by the record, and we agree with the district court that the
   evidence is insufficient to demonstrate that the denial of medical care in this
   case violated the Eighth Amendment. 6
           The Plaintiffs assert that the individual officers were cognizant of
   Rombach’s “significant symptoms” and nonetheless ignored his requests for
   medical attention.         The Defendants counter that, although Rombach
   eventually notified the correctional officers that he was withdrawing from
   heroin, he initially denied using drugs or alcohol, and the officers were
   unaware of any resulting substantial risk of serious harm to Rombach. They
   likewise were unaware that Rombach was suffering from a perforated ulcer,
   which is the ailment determined to have caused his death.
           We start with Officers Payton and Powell. 7 Payton worked the night
   shift with Officer Clark on July 8. The record evinces that she inspected the


           6
               A state-custody convicted prisoner’s constitutional rights emanate from the
   Eighth Amendment’s guarantee against cruel and unusual punishment, Estelle, 429 U.S. at
   104, and a pretrial detainee’s rights arise from the due process guarantees of the Fourteenth
   Amendment. Bell v. Wolfish, 441 U.S. 520, 535–37 (1979). Perhaps because Rombach was
   imprisoned both as a pretrial detainee (as to the shoplifting charge) and post-conviction
   inmate (as to his failure to appear) at the time of his death, it is unclear from the parties’
   briefs and the record whether the Plaintiffs seek redress under the Eighth or the Fourteenth
   Amendment. Regardless, this court has consistently held, at least in the context of allegedly
   inadequate medical care, that the Eighth Amendment’s subjective deliberate indifference
   standard applies equally to pretrial detainees traveling under the Fourteenth Amendment.
   See, e.g., Aguirre v. City of San Antonio, 995 F.3d 395, 420 (5th Cir. 2021); Hare v. City of
   Corinth, 74 F.3d 633, 648–50 (5th Cir. 1996) (en banc).
           7
            The Plaintiffs’ briefs treat the correctional officers’ actions collectively rather
   than individually. The Defendants first noted this mistake in their second motion for
   summary judgment. But the district court appears to have done the same in its second




                                                 9
Case: 20-30554        Document: 00515935728               Page: 10        Date Filed: 07/13/2021




                                           No. 20-30554


   inmates’ cells at 9:00 p.m. and 10:00 p.m. that night. Yet there is no record
   evidence showing that Payton communicated with Rombach during his brief
   incarceration, that she specifically knew Rombach was suffering from heroin
   withdrawal (or a perforated ulcer), that she refused to treat him, or that she
   ignored his complaints. As to Powell, the record details even less. Taking
   their allegations as true, the Plaintiffs failed to establish any constitutional
   violation by those officers. See Hope, 536 U.S. at 736.
           While a closer call, we reach the same conclusion regarding Officers
   Taylor, Clark, Erwin, and Knight. In a declaration attached to the Plaintiffs’
   response in opposition to the Defendants’ first motion for summary
   judgment, another inmate, Christopher Flot, declared that he “personally
   heard [Rombach] tell Mr. Otis [Taylor], Mr. L[oui]s [Clark], and Ms.
   [Lesley] Knight that he did not feel well and [that] he wanted to go to the
   hospital.” Flot further declared, “I personally told Mr. Otis, Mr. L[oui]s,
   and Ms. Knight that [Rombach] did not feel well, was not eating[,] and was
   vomiting[,] and he needed a doctor.”
           In deposition testimony, Flot provided additional details concerning
   Rombach’s interactions with jail personnel.                  He stated that he heard
   Rombach tell Clark that “he needed to go to the hospital” on July 7.
   According to Flot, Rombach said, “I’m detoxing. I need to go to the hospital
   and get some medicine or where they can do something for me.” In response,
   Clark allegedly “told [Rombach] he wasn’t going nowhere from [t]here, he


   summary judgment order. An officer-by-officer analysis is necessary when determining
   whether any officer acted with deliberate indifference to a prisoner’s serious medical needs.
   See Taylor v. Riojas, 141 S. Ct. 52, 54 (2020) (per curiam); see also Carroll v. Ellington, 800
   F.3d 154, 174 (5th Cir. 2015) (“[W]e examine each individual’s entitlement to qualified
   immunity separately . . . .” (internal quotation marks and citation omitted)). Regardless,
   conducting such an analysis, we conclude that each officer is entitled to qualified immunity.




                                                 10
Case: 20-30554     Document: 00515935728           Page: 11   Date Filed: 07/13/2021




                                    No. 20-30554


   wasn’t going to the doctor, he wasn’t going to do nothing, he was just going
   to have to sit up in there and suffer.” Flot testified that Rombach reiterated
   his distress to Clark on July 8. In the second instance, Rombach allegedly
   stated that he was feeling badly and that he needed medication for
   constipation.
          Flot’s testimony is at least somewhat corroborated by the record. In
   her deposition, Knight testified that she treated Rombach’s constipation with
   castor oil because “[Rombach] . . . was going through withdrawals and was
   having trouble using the restroom.” Further, Erwin explained that she
   moved Rombach to a padded cell because he “kept beating on the door and
   hollering due to heroin withdrawals.”           Finally, Adams attested that
   “Rombach admitted to the jail personnel that he was withdrawing from
   heroin.”
          Despite this evidence, we are unconvinced that the Plaintiffs have
   shown that any of these officers was deliberately indifferent to Rombach’s
   medical needs. See Williams, 956 F.3d at 811 (“[D]eliberate indifference
   cannot be inferred merely from a negligent or even a grossly negligent
   response to a substantial risk of serious harm.” (citations omitted)).
   Rombach completed a medical information sheet on the morning he was
   arrested. He stated there that he had not “recently been hospitalized or
   treated by a doctor”; he did not “regularly use alcohol or street drugs”; he
   had no “problems when [he] stop[ped] drinking or using drugs”; and he had
   no “other medical problems.” While incarcerated, Rombach separately
   spoke to his father, mother, and brother on the phone. On each occasion,
   Rombach never conveyed that he needed medical attention or that he had
   requested medical care from jail personnel. Further, while the record
   indicates that Rombach communicated to Taylor, Clark, Erwin, and Knight
   that he was feeling unwell (i.e., not eating, not drinking water, constipated,
   and vomiting) due to his drug withdrawal, it is also unrefuted that when



                                         11
Case: 20-30554      Document: 00515935728           Page: 12   Date Filed: 07/13/2021




                                     No. 20-30554


   officers questioned Rombach about his withdrawal symptoms while he was
   held in the padded cell, he told them that “he was fine” and he “requested
   to go back to his cell.” Finally, Rombach’s autopsy attributed his cause of
   death to a perforated stomach ulcer. Notably, it is undisputed that neither
   Rombach, nor his family, nor, critically, the jail personnel were aware of this
   condition.
           Based on this summary judgment record, the correctional officers’
   actions do not constitute “deliberate indifference” to Rombach’s “serious
   medical needs,” Estelle, 429 U.S. at 104, and thus do not rise to an
   “unnecessary and wanton infliction of pain” cognizable under the Eighth
   Amendment, Hope, 536 U.S. at 737. Qualified immunity shields them from
   suit.
                                          2.
           Even if the Plaintiffs’ allegations met the first prong of the qualified
   immunity analysis by showing that the officers violated Rombach’s Eighth
   Amendment rights, the Plaintiffs would be unable to satisfy the second, that
   “the right at issue was ‘clearly established’ at the time of [Defendants’]
   alleged misconduct.” Pearson, 555 U.S. at 232 (quoting Saucier, 533 U.S. at
   201); see also Petzold, 946 F.3d at 255. A right is “clearly established” if the
   contours of that right are so “sufficiently clear” that “a reasonable official
   would understand what he is doing violates that right.” Hope, 536 U.S. at 739
   (citation omitted); Mullenix, 577 U.S. at 11; see also Brauner v. Coody, 793 F.3d
   493, 497 (5th Cir. 2015) (“To determine that an official is not entitled to
   qualified immunity, the court must find that every reasonable officer would
   have understood that the alleged conduct violated a clearly established
   constitutional right.” (emphasis in original) (citation omitted)). The chief
   focus of the second element of the test is “to ensure that before they are




                                          12
Case: 20-30554     Document: 00515935728           Page: 13    Date Filed: 07/13/2021




                                    No. 20-30554


   subjected to suit, officers are on notice that their conduct is unlawful.” Hope,
   536 U.S. at 739 (citation omitted).
          There are two ways a plaintiff may show that an alleged right is clearly
   established. First, “the plaintiff may identify a case or body of relevant case
   law in which an officer acting under similar circumstances was held to have
   violated the Constitution.” Batyukova v. Doege, 994 F.3d 717, 726 (5th Cir.
   2021) (cleaned up). “This approach ‘do[es] not require a case directly on
   point,’ but ‘existing precedent must have placed the statutory or
   constitutional question beyond debate.’” Id. (alteration in original) (quoting
   Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). Alternatively, the plaintiff may
   demonstrate that “the unlawfulness of the officer’s conduct is sufficiently
   clear even though existing precedent does not address similar
   circumstances.” Id. (quoting District of Columbia v. Wesby, 138 S. Ct. 577,
   590 (2018)). This second approach is reserved for only rare, “obvious”
   cases. Brosseau v. Haugen, 543 U.S. 194, 199 (2004).
          The Plaintiffs assert that the district court erred by determining that,
   even if an inmate’s drug withdrawal “may be” a “serious medical need” in
   some cases under clearly established law, Plaintiffs failed to “present[]
   adequate summary-judgment evidence that any of the jail employee
   [D]efendants were deliberately indifferent to that need.” Plaintiffs contend
   that instead, clearly established law required medical treatment for
   Rombach’s symptoms. Cf. Gobert, 436 F.3d at 345 n.12 (“A serious medical
   need is one for which treatment has been recommended or for which the need
   is so apparent that even laymen would recognize that care is required.”
   (citation omitted)). In support of their proposition, the Plaintiffs point to
   Quatroy v. Jefferson Parish Sheriff’s Office, Nos. 04-451, 04-1425, 2009 WL
   1380196 (E.D. La. May 14, 2009), and Thompson v. Upshur County, 245 F.3d
   447 (5th Cir. 2001).




                                          13
Case: 20-30554     Document: 00515935728            Page: 14    Date Filed: 07/13/2021




                                     No. 20-30554


          In Quatroy, the district court recognized that the plaintiff’s drug
   withdrawal constituted a serious medical need because the symptoms that
   caused his death “were obviously serious” (i.e., “multiple seizures,”
   “vomit[ing] blood multiple times,” and “defecat[ing] on himself”).
   Quatroy, 2009 WL 1380196, at *9. Somewhat similarly, this court held in
   Thompson that “delirium tremens” (i.e., severe alcohol withdrawal)
   constituted a “serious medical need” under clearly established law. 245 F.3d
   at 457–58 (collecting cases).
          We are unpersuaded, however, that Quatroy and Thompson compel
   this court to presume that drug withdrawal constitutes a serious medical need
   in every case. Cf. City & Cnty. of S.F. v. Sheehan, 575 U.S. 600, 613 (2015)
   (“Qualified immunity is no immunity at all if ‘clearly established’ law can
   simply be defined as the right to be free from unreasonable searches and
   seizures.”). In fact, the Supreme Court has counseled this court against
   drawing such a general line. See al-Kidd, 563 U.S. at 742 (“We have
   repeatedly told courts . . . not to define clearly established law at a high level
   of generality.”). Instead, “[t]he dispositive question is whether the violative
   nature of particular conduct is clearly established.” Mullenix, 577 U.S. at 12
   (emphasis in original) (internal quotation marks and citation omitted).
          Notwithstanding, the Plaintiffs contend that the officers’ actions were
   objectively unreasonable in light of clearly established law. For support, the
   Plaintiffs rely on Thompson and point to Rodrigue v. Grayson, 557 F. App’x
   341, 342 (5th Cir. 2014). As noted, the Thompson court evaluated whether
   prison officials’ delay and inaction toward an inmate’s severe alcohol
   withdrawal violated clearly established law. 245 F.3d at 459. As to one
   officer, specifically, the court recounted her awareness and response to
   Thompson’s withdrawal symptoms. See id. at 463–64. The main point was
   that the officer knew Thompson was severely intoxicated at the time of arrest
   (i.e., a 0.348% blood alcohol level); he was also “shaking, sweating profusely,



                                          14
Case: 20-30554     Document: 00515935728           Page: 15   Date Filed: 07/13/2021




                                    No. 20-30554


   and hallucinating” while incarcerated: “Specifically, Thompson saw snakes
   coming out of the walls, requested a screwdriver so he could build a house,
   and believed he was at a barbeque in Gladewater, Texas.” Id. at 452–454,
   463–64. Thompson’s condition caused him to injure himself in his cell. Id.
   at 454, 463. Given those facts, this court denied the officer qualified
   immunity because “all reasonable jailers would have recognized the
   constitutional obligation to summon medical assistance well before
   Thompson died[.]” Id. at 464.
          In Rodrigue, a non-precedential case, an inmate incarcerated in state
   custody lodged five verbal or written requests for emergency medical
   services. 557 F. App’x at 342. In his requests, Rodrigue repeatedly
   complained of abdominal pain, vomiting, nausea, and constipation-like
   symptoms. Id. On each occasion, the nurse employed at the detention center
   visited with Rodrigue and treated him with over-the-counter medication. Id.
   On the eleventh day, with his pains persisting, the nurse authorized
   Rodrigue’s transportation to the local hospital, where Rodrigue was
   diagnosed with a “ruptured or perforated appendix.” Id.
          Following recovery, Rodrigue filed a civil rights suit against the
   attending nurse and a correctional officer. Id. at 342–43. The district court
   denied the defendants qualified immunity, and this court affirmed. Id. at 343,
   346. In sum, we held that the defendants knew of Rodrigue’s serious medical
   condition, yet ignored it: “[T]he continuous and intense nature of
   Rodrigue’s complaints of vomiting and abdominal pain were simply
   ignored[,]” and “[a]ny reasonable person in [the defendants’] position
   would have known that ignoring Rodrigue’s complaints in light of his medical
   situation would be a violation of his rights under the Eighth Amendment.”
   Id. at 347.




                                         15
Case: 20-30554      Document: 00515935728            Page: 16    Date Filed: 07/13/2021




                                      No. 20-30554


          But Thompson and Rodrigue are easily distinguishable from the present
   case. Neither confronts an inmate suffering from heroin withdrawal coupled
   with an undiscovered perforated stomach ulcer. The inmates’ conditions in
   Thompson and Rodrigue were continuous, acute, and observed. By contrast,
   there is no specific evidence showing that any officer witnessed Rombach
   vomiting or struggling to eat.          Additionally, Rombach was neither
   hallucinating, nor seizing, nor injuring himself. Cf. Thompson, 245 F.3d at
   452–54. Moreover, the relevant time frame in the present case spanned
   roughly seventy-two hours. Cf. Rodrigue, 557 F. App’x at 342. In that time,
   it is alleged Rombach verbally requested medical attention twice. However,
   the record also includes unrefuted testimony that when officers questioned
   Rombach about his drug withdrawal, he replied that “he was fine.” And
   Rombach stated on his intake forms that he was not using alcohol or drugs,
   he was not in withdrawal, and he did not need medical attention. He also did
   not appear intoxicated or under the influence at the time of his arrest, and the
   record supports that the officers followed the local hospital’s advice
   concerning proper treatment of withdrawal symptoms.
          “[W]hen the defendant moves for summary judgment based on
   qualified immunity, it is the plaintiff’s burden to demonstrate that all
   reasonable officials similarly situated would have then known that the alleged
   acts of the defendants violated the United States Constitution.” Thompson,
   245 F.3d at 459–60 (citation omitted). Given the materially unrefuted
   evidence, we cannot conclude that, in the light of clearly established law,
   every reasonable correctional officer would have summoned medical
   assistance before Rombach’s death. 8 Therefore, we affirm the district


          8
            Our conclusion holds irrespective of whether medical assistance for heroin
   withdrawal would have (or would not have) discovered Rombach’s perforated stomach
   ulcer.




                                           16
Case: 20-30554     Document: 00515935728            Page: 17   Date Filed: 07/13/2021




                                     No. 20-30554


   court’s grant of qualified immunity, and thus summary judgment, in favor of
   Taylor, Clark, Knight, Erwin, Powell, and Payton.
                                          B.
          The Plaintiffs next challenge the City’s policy for treating inmates in
   withdrawal. The district court concluded that the Plaintiffs failed to prove
   that the policy was deficient or that an underlying constitutional violation
   occurred. We agree and affirm the district court on this issue.
          A plaintiff can hold a municipality liable for violating a person’s
   constitutional rights under § 1983. See Monell, 436 U.S. at 690. To do so, a
   plaintiff must prove three elements: a policymaker; an official policy or
   custom; and a violation of constitutional rights whose moving force is the
   policy or custom. See Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir.
   2001) (citing Monell, 436 U.S. at 694). These elements exist “to prevent a
   collapse of the municipal liability inquiry into a respondeat superior
   analysis.” Zarnow v. City of Wichita Falls, 614 F.3d 161, 167 (5th Cir. 2010).
          Assuming arguendo that the Plaintiffs identified the proper
   policymaker (Warden Adams) and demonstrated that the withdrawal
   protocol—“over-the-counter med[ications] and water as opposed to
   providing access to actual medical care from medical professionals”—was in
   fact the jail’s official policy or custom for treating inmates in withdrawal, the
   third element nonetheless proves fatal to the Plaintiffs’ Monell claim. “To
   hold a municipality accountable for a violation of constitutional rights, a
   plaintiff must show: (1) that the municipal employee[s] violated his clearly
   established constitutional rights with subjective deliberate indifference; and
   (2) that this violation resulted from a municipal policy or custom adopted and
   maintained with objective deliberate indifference.” Olabisiomotosho v. City of
   Houston, 185 F.3d 521, 528–29 (5th Cir. 1999). As discussed above, the
   officers did not violate any clearly established Eighth Amendment rights, and




                                          17
Case: 20-30554       Document: 00515935728            Page: 18    Date Filed: 07/13/2021




                                       No. 20-30554


   the summary judgment evidence fails to establish that the alleged policy was
   adopted or maintained with objective indifference.             Consequently, the
   Plaintiffs’ official capacity claims against the Defendants (i.e., the Monell
   claim against the City) fail, and summary judgment was proper.
                                            C.
            Finally, Plaintiffs challenge the district court’s dismissal of their state
   law negligence claims against Chief Culpepper, Warden Adams, Mayor
   O’Quin Perrette, and the six correctional officers. The Plaintiffs also
   contend the district court erred by dismissing their state law respondeat
   superior claims against the City, Culpepper, Adams, and O’Quin Perrette.
   We affirm the district court in all respects.
                                            1.
            The Plaintiffs’ state law negligence claims center on the Defendants’
   alleged liability under Louisiana Civil Code articles 2315, 2315.1, and 2316.
   The district court held that Culpepper, Adams, O’Quin Perrette, and the
   individual officers were shielded from the these claims under Louisiana’s
   qualified immunity protections. See La. Stat. Ann. § 9:2798.1. We
   agree.
            The relevant Louisiana statute provides:
            A. As used in this Section, “public entity” means and includes
            the state and any of its branches, departments, offices,
            agencies, boards, commissions, instrumentalities, officers,
            officials, employees, and political subdivisions and the
            departments, offices, agencies, boards, commissions,
            instrumentalities, officers, officials, and employees of such
            political subdivisions.
            B. Liability shall not be imposed on public entities or their
            officers or employees based upon the exercise or performance
            or the failure to exercise or perform their policymaking or




                                            18
Case: 20-30554     Document: 00515935728            Page: 19   Date Filed: 07/13/2021




                                     No. 20-30554


          discretionary acts when such acts are within the course and
          scope of their lawful powers and duties.
          C. The provisions of Subsection B of this Section are not
          applicable:
          (1) To acts or omissions which are not reasonably related to the
          legitimate governmental objective for which the policymaking
          or discretionary power exists; or
          (2) To acts or omissions which constitute criminal, fraudulent,
          malicious, intentional, willful, outrageous, reckless, or flagrant
          misconduct.
   Id. According to the Louisiana Supreme Court, this statute is “clear and
   unambiguous,” and it immunizes public entities and their officers and
   employees from tort claims based on “policymaking or discretionary acts
   when such acts are within the course and scope of . . . lawful powers and
   duties.” Gregor v. Argenot Great Cent. Ins. Co., 2002-1138, p. 12 (La.
   5/20/03), 851 So. 2d 959, 967; see also Dominique v. Parish, 2019-0452, p. 10
   (La. App. 1 Cir. 9/16/20), 313 So. 3d 307, 314 (“Specifically, under [this
   statute], public entities, including sheriffs and sheriff’s deputies, are immune
   from tort claims based on their policy-making decisions or discretionary acts
   carried out within the course and scope of their employment.” (citation
   omitted)); cf. La. Stat. Ann. § 9:2798.1(C)(2) (foreclosing immunity for
   defendants whose acts or omissions “constitute criminal, fraudulent,
   malicious,    intentional,   willful,   outrageous,    reckless,   or   flagrant
   misconduct”).     Whether the conduct at issue falls within the general
   protections of the statute or is proscribed by the statute’s exceptions “is
   purely a question of law[] and is within the province of the trial court to
   determine at the summary judgment stage.” Simmons v. Hughes, 2019-1389,
   p. 13 (La. App. 1 Cir. 11/25/20), No. 2019-CA-1389, 2020 WL 6948991, at
   *6 (citations omitted), reh’g denied (Jan. 4, 2021).




                                           19
Case: 20-30554     Document: 00515935728            Page: 20    Date Filed: 07/13/2021




                                     No. 20-30554


          The general rule applies to Culpepper, Adams, and O’Quin Perrette.
   The record is devoid of any evidence demonstrating that those officials were
   personally involved in any decisions surrounding Rombach’s medical care,
   albeit the evidence supports that Adams, as Warden, may have instituted a
   medical care policy or custom at the city jail. Adams’s decisions in that
   regard, however, fit squarely within the type of discretionary conduct that is
   protected by Louisiana’s qualified immunity statute. Further, the Plaintiffs
   have failed to present any genuine issue of material fact purporting to show
   that the establishment of any jail policy as to inmate medical care originated
   from “criminal, fraudulent, malicious, intentional, willful, outrageous,
   reckless, or flagrant misconduct.” La. Stat. Ann. § 9:2798.1(C)(2). We
   therefore affirm the district court’s dismissal of Plaintiffs’ state law
   negligence claims against Culpepper, Adams, and O’Quin Perrette.
          Turning to the individual correctional officers, the Plaintiffs assert
   that because “medical [c]are is an obligation [under state law] and is not a
   discretionary function,” the qualified immunity statute cannot apply. We
   disagree. In Aucoin v. Larpenter, a state appellate court recently explained
   that, although state law mandates the appointment of a physician or
   healthcare provider to provide healthcare services to incarcerated persons,
   and state law dictates minimum jail healthcare standards, the care
   administered and provided to prisoners “involve[s] discretion.” 2020-0792,
   p. 14 (La. App. 1 Cir. 4/16/21), No. 2020-CA-792, 2021 WL 1440202, at *9.
   Analogously, although the individual officers in this case were allegedly
   guided by at least a de facto policy or custom, the officers’ decisions to provide
   (or not to provide) certain care to Rombach were ultimately the result of their
   discretion. See id.; see also Dominique, 313 So. 3d at 316 (“There is a
   presumption that when government employees exercise discretion given to
   them by a statute or regulation, they are doing so based on the same policy
   concerns that animate the controlling statute or regulation itself.” (citation




                                          20
Case: 20-30554        Document: 00515935728              Page: 21       Date Filed: 07/13/2021




                                         No. 20-30554


   omitted)). It therefore follows that the individual officers are protected by
   Louisiana’s qualified immunity statute.
           The Plaintiffs next contend that “the testimony of Mr. Flot, in which
   he testified Mr. Rombach was told ‘he was just going to have to sit up there
   and suffer’ raises questions of fact as to whether the actions of the
   [Defendants] were acts or omissions” under Subsection (C)(2). Again, we
   disagree. Cf. Simmons, 2020 WL 6948991, at *10 (finding, in the context of
   excessive force, no genuine issue of material fact regarding whether the
   defendants’ actions constituted misconduct under Subsection (C)(2)
   because defendants “gain[ed] knowledge after-the-fact of plaintiff’s diabetic
   condition and that a diabetic episode was the likely explanation of his erratic
   actions”). As we have discussed, the evidence here does not indicate that
   any of the officers’ actions constituted “criminal, fraudulent, malicious,
   intentional, willful, outrageous, reckless, or flagrant misconduct” sufficient
   to revoke immunity under § 9:2798.1(C)(2). 9 The district court’s summary
   judgment on the state law claims against these Defendants is affirmed.
                                               2.
           Lastly, the Plaintiffs attempt to utilize the theory of respondeat
   superior under Louisiana Civil Code article 2320 to establish liability on the
   part of the City, Culpepper, Adams, and O’Quin Perrette for the correctional
   officers’ allegedly negligent actions in providing medical care and
   maintaining a de facto policy of inadequate treatment. The statute states that
   “[m]asters and employers are answerable for the damage occasioned by their



           9
            Even if Flot’s declaration was sufficient to create a genuine dispute of fact as to
   whether any of the officers’ conduct fell outside Louisiana’s qualified immunity
   protections, it would create such an issue only for Officer Clark; there is no evidence
   connecting the other officers to Clark’s particular statements alleged in Flot’s testimony.




                                               21
Case: 20-30554      Document: 00515935728            Page: 22   Date Filed: 07/13/2021




                                      No. 20-30554


   servants and overseers, in the exercise of the functions in which they are
   employed.” La. Civ. Code Ann. art. 2320.
          In dismissing this claim against Culpepper, Adams, and O’Quin
   Perrette, the district court held that “[w]hile vicarious liability under a
   respondeat superior theory is potentially viable under state law, the liable
   party is the State, not the tortfeasor’s supervisors.”          On appeal, the
   Plaintiffs’ challenge to the district court’s conclusion consists of nothing
   more than conclusory allegations insufficient to defeat summary judgment.
   In their briefs, the Plaintiffs do not offer any argument or authority to support
   their contention that the district court erred. See Fed. R. App. P.
   28(a)(8)(A). We are therefore unpersuaded that the district court erred in
   dismissing the respondeat superior claims against Culpepper, Adams, and
   O’Quin Perrette.
          And because we conclude the claims alleged against the officers fail, it
   follows that the Plaintiffs’ respondeat superior claim against the City also
   fails. The district court’s dismissal of Plaintiffs’ state law claims is affirmed.
                                          IV.
          In sum, we AFFIRM the district court’s dismissal of (1) the
   Plaintiffs’ § 1983 claims against Culpepper, Adams, O’Quin Perrette, and
   the six correctional officers in their individual capacities; (2) the Plaintiffs’
   § 1983 official capacity claims against Culpepper, Adams, O’Quin Perrette,
   and the officers (i.e., the Monell claim against the City); (3) the Plaintiffs’
   state law negligence claims against Culpepper, Adams, O’Quin Perrette, and
   the officers in their individual capacities; and (4) the Plaintiffs’ state law
   respondeat superior claims against Culpepper, Adams, and O’Quin Perrette
   in their official capacities, and against the City.
                                                                    AFFIRMED.




                                           22